Becker v. State



COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS





IN THE MATTER



OF K.M.C., 


A JUVENILE,

§
 
§
 
§
 
§
 
§
 
 § 

No. 08-07-00194-CV

Appeal from the

323rd District Court
of Tarrant County, Texas

(TC# 85978-J)



MEMORANDUM  OPINION


	Pending before the Court is Appellant's motion to withdraw his notice of appeal and dismiss
the appeal pursuant to Tex.R.App.P. 42.1(a)(1) because he no longer desires to prosecute the appeal. 
The motion reflects that the juvenile understands the consequences of giving up his right to appeal. 
The State does not object to the motion to dismiss.  We therefore grant the motion and dismiss the
appeal.  See Tex.R.App.P. 42.1(a)(1).

March 27, 2008					 
							ANN CRAWFORD McCLURE, Justice

Before Chew, C.J., McClure, and Carr, JJ.